Citation Nr: 1338545	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  13-21 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a right ankle fracture.  


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to January 1990.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The August 2012 decision continued the 20 percent rating for the Veteran's right ankle disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Veteran requested a hearing before a Decision Review Officer (DRO).  In a June 2013 letter, VA informed the Veteran that his hearing was scheduled for September 2013.  In a June 2013 letter from the Veteran's representative, he requested that the DRO hearing be rescheduled as he would be in training at the time of the Veteran's hearing.  A new hearing was not scheduled.

Additionally, in the Veteran's substantive appeal, he requested a Board hearing by videoconference.  The Board hearing was scheduled in September 2013, but was cancelled.  There was no reason listed for the cancellation.  

The Board finds that the Veteran had good cause for being unable to attend his DRO hearing on the scheduled date and appropriately requested rescheduling.  In light of this request to reschedule, the Board finds that due process requires a remand so the Veteran is afforded an opportunity to appear and present testimony before a DRO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Decision Review Officer (DRO) hearing at the RO.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


